Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 3-5 and 7-25 are pending in the application. Claims 1, 3-5, 8, 10, 15, 22 and 23 are rejected. Claims 7, 9, 11-14, 16-21, 24 and 25 are withdrawn from further consideration.

Response to Amendment / Argument
Objections and rejections made in the previous Office Action have been overcome by Applicant's amendments to the claims. Therefore, arguments pertaining to these objections and rejections will not be addressed. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


(1 of 2) Claim 1 has been amended to replace the option of “typical metal ion” in the definition of (B)i+ with “metal ion of Groups 1, 2, 12, 13 and 14 in the Periodic Table”. Applicant does not appear to state in the remarks dated April 30th, 2021 where support can be found for this amendment in the application as filed. It does not appear that any original claims presented a narrowed definition for the variable B and the specification as filed only appears to disclose the following regarding options for the variable B (page 17):

    PNG
    media_image1.png
    299
    618
    media_image1.png
    Greyscale

Regarding disclosure of metal ions of Groups 1, 2, 12, 13 and 14, the application as filed discloses the following as part of component (C) (claim 1):

    PNG
    media_image2.png
    143
    612
    media_image2.png
    Greyscale

There do not appear to be any disclosures in the application that suggest a typical metal ion should be considered inclusive of elements of Groups 1, 2, 12, 13 and 14 and in the particular case of the variable B apparently include hydrogen, cadmium and mercury when they were excluded in certain embodiments for other variables. 
Since each of instant claims 1, 4, 5, 8, 10, 15, 22 and 23 is affected by the amendment noted above, each claim is rejected as containing new matter.
(2 of 2) Claim 1 has been amended to replace “a metal element selected from typical elements of Groups 1, 2, 12, 13 and 14 of the Periodic Table exclusive of hydrogen, cadmium and mercury” with “a metal element selected from elements of Groups 1, 2, 12, 13 and 14 of the Periodic Table exclusive of hydrogen, cadmium and mercury,” i.e. by deletion of the word typical. Applicant does not appear to state in the remarks dated April 30th, 2021 where support can be found for this amendment in the specification as filed. It appears that Applicant would have support for any element of Groups 1, 2, 13 and 14 based on the following paragraph of the specification (page 33):

    PNG
    media_image3.png
    194
    555
    media_image3.png
    Greyscale


Since each of instant claims 1, 3, 4, 5, 8, 10, 15, 22 and 23 is affected by the amendment noted above, each claim is rejected as containing new matter.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-5, 8, 10, 15, 22 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 3-5, 8, 10, 15, 22 and 23 are rejected as indefinite based on the limitation of claim 1 of a “hydrosilylation catalyst for synthesizing an th, 2020 that resulted in a similiar indefiniteness rejection in the Office Action dated June 29th, 2020. 
As noted in MPEP 2111.03: “The transitional phrase "consisting of" excludes any element, step, or ingredient not specified in the claim. In re Gray, 53 F.2d 520, 11 USPQ 255 (CCPA 1931); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948)”. It would appear that Applicant is attempting to claim a material that consists of certain components (and excludes the presence of additional components); however, the provision noted above refers to the catalyst apparently being found in mixture with additional unrecited components. In this situation, it is unclear how to interpret which components are part of the catalyst and which are not. Noda et al. (J. Am. Chem. Soc. 2016, 138, 2480-2483) disclose the following on page 2482:

    PNG
    media_image4.png
    244
    598
    media_image4.png
    Greyscale

The art states that silanes can serve as both the co-catalyst and reactant. The art teaches the use of additives in Tables 2 and 3; however, the instant claims are not directed to methods but rather products. In this situation, it 
	As a further example, the language of the provision would seem to suggest that a particular hydrosilane could serve as a promoter in some situations or a substrate in other situations. If a particular iron salt and isocyanide are mixed, it is unclear if the instant claim would be infringed upon addition of a specific hydrosilane. It would be possible to simply add an olefin to the resultant mixture and perform a hydrosilylation reaction where the newly formed mixture would not appear to meet the scope of the instant claims since the hydrosilane is a substrate. It is unclear, however, if the original mixture prior to addition of the olefin would constitute infringement. If instead a second hydrosilane is added along with an olefin to a mixture of the first hydrosilane, isocyanide and iron salt, Applicant could argue that the instant claims have been infringed; however, it would not be readily apparent that this is the case since it could be argued that the substrate is also functioning as a promoter. In other words it would not be readily what would constitute infringement even knowing which components have been added to the mixture and where infringement might be dependent upon what a person of skill might do with the composition, which makes the issue of “consisting of” especially confusing since infringement would be dependent upon the presence and action of unrecited components such as an olefin.
	Applicant could take the position that the claims are definite because one could envision adding each of three components reading on the definitions (A)-(C) to the same vessel and this would constitute a catalyst; however, this argument would not address the issue of interactions between the 

    PNG
    media_image5.png
    382
    450
    media_image5.png
    Greyscale
.
The definition of A as originally filed included the pentadienyl ligands disclosed above whereas the instant claims would not appear to embrace a pentadienyl ligand as A. Regardless, it is unclear how a person having ordinary skill in the would be able to distinguish between situations where a mixture consisting of components (A)-(C) is prepared and each remains distinct from the others in the mixture and situations where reactions occur between the components. The former situation would seem to read on the instant claims while the latter might not. For instance, it is unclear if (assuming that an iron source reading on the scope of component (A) were used) that a mixture where a molecule of a silane has reacted with iron in some fashion would read on the instant claims since the catalyst would no longer appear to “consist of” components recited in the instant claims since 
Accordingly, the instant claims seem to provide for the presence of additional components outside the scope of what could be considered the catalyst per se and further embrace mixtures where a person having ordinary skill in the art would expect interactions between the components resulting in species that do not meet the definitions of the only components permitted to be part of the catalyst based on the use of “consisting of”. Given the conflicting issues of closed language along with an inability to determine what constituted the catalyst and what does not, the instant claims are deemed to not inform a person of skill as to what would constitute infringement of the instant claims.
Since dependent claims 3-5, 8, 10, 15, 22 and 23 do not correct the issue, these claims are rejected as indefinite for the same reason.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P COUGHLIN whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626